Exhibit 23.1 INDEPENDENT AUDITORS' CONSENT We consent to the incorporation on Form S-1/A of China BCT Pharmacy Group, Inc. (the "Company") (formerly named China Baicaotang Medicine Limited) dated May 27, 2010 of our report dated March 31, 2010 relating to the consolidated financial statements of the Company for each of the two years in the period ended December 31, 2009 (which express an unqualified opinion). /s/ PKF PKF Certified Public Accountants Hong Kong, China May 27, 2010 Tel ax E-mail info@pkt-hk.comwww.pkf-hk.com PKF 26/F, Citicorp Centre 18 Whitfield Road Causeway Bay Hong Kong PKF Hong Kong is a member firm of the PKF International Limited network of legally independent firms and does not accept any responsibility or liability for the actions or inactions on the part of any other individual member firm or firms.
